Citation Nr: 1819924	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating greater than 40 percent for diabetes mellitus type 2.

2. Entitlement to a rating greater than 30 percent for pancreatitis.

3. Entitlement to a rating greater than 30 percent for major depressive disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to June 24, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In January 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. The record was held open for 60 days for the submission of additional evidence.

Additional evidence was added to the record by VA following the March 2014 statement of the case. While this evidence shows ongoing treatment, it essentially duplicates information already of record and a remand for a supplemental statement of the case as to the issues decided would serve no useful purpose and is not required. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Effective June 24, 2014, the Veteran was awarded a 100 percent rating for multiple myeloma as well as entitlement to special monthly compensation at the housebound rate. The individual unemployability claim is moot as of that date and the Board has rephrased the issue as stated above. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a rating greater than 30 percent for a major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus type 2 is uncontrolled with frequent episodes of hypoglycemia and the disability picture more nearly approximates the criteria for a 60 percent rating. 

2. The Veteran's pancreatitis is not manifested by frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks.

3. For the period prior to June 24, 2014, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities were of such severity so as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating, and no more, for diabetes mellitus type 2 are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2. The criteria for a rating greater than 30 percent for pancreatitis are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7347 (2017). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability were met for the period prior to June 24, 2014. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

Increased ratings

In July 2011, VA denied entitlement to a rating greater than 40 percent for diabetes mellitus type 2 and entitlement to a rating greater than 30 percent for pancreatitis. The Veteran disagreed with the decisions and perfected this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

      Diabetes mellitus type 2

A 40 percent rating is assigned for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A 60 percent rating is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. 

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

Compensable complications of diabetes are separately evaluated unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id. at Note (1). 

At the hearing, the Veteran's spouse testified that the claimant was hospitalized on one occasion in the prior year for diabetes. She further stated that his numbers were in "bad shape".

The Veteran underwent a VA general medical examination in May 2011. He reported his diabetes was always unstable with recurrent episodes of hypoglycemia. He uses insulin twice a day. 

The Veteran most recently underwent a VA diabetes examination in March 2016. He is on a restricted diet and requires insulin. The examiner stated that regulation of activities was not required and that the appellant saw his physician less than twice a month. There was no unintentional weight loss or loss of strength attributed to diabetes. The most recent A1C was 9.3 percent. The examiner noted that the Veteran requires frequent insulin injections, and that his blood sugar remains uncontrolled with frequent hypoglycemic reactions. 

Review of the extensive VA treatment records pertaining to the appeal period shows the Veteran's diabetes is largely uncontrolled and that he experiences frequent episodes of hypoglycemia which necessitate frequent follow-up with his VA physicians and close management of his condition. While the evidence does not show appellant does not two hospitalizations, on balance the record does show almost monthly visits to a diabetic provider.  Hence, resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for a 60 percent rating. 

The Veteran does not report, and the evidence does not show, at least three hospitalizations in the past year for episodes of ketoacidosis or hypoglycemic reaction.  The evidence also does not show that the appellant requires weekly visits to his provider for diabetes management. Additionally, there is no loss of weight or strength attributed to diabetes.  Hence, a 100 percent rating is not met at any time during the appeal period. 

With regard to diabetic complications, the Board notes that in April 2016, the Veteran was granted service connection for peripheral neuropathy of the upper and lower extremities, osteomyelitis of the left foot, and loss of use of the bilateral extremities (to include peripheral artery disease, bilateral and left foot diabetic ulcer). 

Pancreatitis

A 30 percent rating is assigned for pancreatitis that is moderately severe with at least 4-7 typical attacks of abdominal pain per year with good remission between attacks. 38 C.F.R. § 4.114, Diagnostic Code 7347. 

A 60 percent rating is assigned for pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks. Id.

At the hearing, the Veteran and his spouse testified that his left side abdominal area hurt, but that pain was due to multiple myeloma and not the pancreas. They also reported weight loss after the pancreatitis, but worse since the onset of multiple myeloma.

On VA examination in May 2011, the Veteran reported that after his initial episode of pancreatitis in 1984, he had not required further hospitalization for acute pancreatitis. He had noticed changes in bowel movements and a poor tolerance to a fat diet. He denied having any abdominal symptoms or abdominal pain. 

A June 2011 computed tomography scan of the abdomen and pelvis showed severe chronic pancreatitis with almost complete fatty replacement of the parenchyma. There was no acute peripancreatic inflammatory process. 

VA records list pancreatic atrophy and pancreatic duct calcification as continuing problems, but do not show acute attacks or hospitalizations for this condition.

The Board acknowledges the objective findings of severe chronic pancreatitis as well as the reported weight loss. The Veteran, however, denies abdominal pain related to this condition and there is no evidence of recurrent attacks of acute pancreatis. On review, the criteria for a 60 percent rating are not met or more nearly approximated. 


Individual unemployability

On February 2, 2011, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, showing he last worked in 1996. He reported four years of high school with no further education. 

In July 2011, VA denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed with the decision and perfected this appeal. At the hearing, the Veteran and his spouse testified that he has been unable to work since 1996. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

As noted, the claim for individual unemployability is moot as of June 24, 2014. Prior that date, the Veteran was service-connected for diabetes (40 percent); a major depressive disorder (30 percent); and chronic pancreatitis (30 percent). The combined rating was 70 percent from January 22, 2002, and the Veteran met the schedular requirements at that time. 

Information from the Social Security Administration shows disability beginning in August 1996 due to a primary diagnosis of recurrent major depression and a secondary diagnosis of chronic pancreatitis. 

In May 2011, the Veteran underwent a VA general medical examination. The examiner stated that the Veteran's diabetes and pancreatitis did not render him disabled for employment. In June 2011, the Veteran underwent a VA mental disorders examination. The examiner stated that the Veteran's depressive condition did not preclude him from obtaining or sustaining employment. Rather, the Veteran stated his medical conditions were the reason for separation from his former job. 

A November 2012 statement from a private physician indicates the Veteran was totally disabled for work. 

An April 2014 statement, which appears to be written by a counselor at the Vet Center, indicates it was more than likely that the Veteran was not employable or a candidate for vocational placement due to medical and psychiatric conditions. 

On review, the evidence for the prior to June 24, 2014, is at least in equipoise as to whether the Veteran's service connected disorders alone were of such severity so as to preclude employment. Resolving reasonable doubt in his favor, a total disability rating based on individual unemployability is warranted for that portion of the appeal period prior to June 24, 2014. 


ORDER

Entitlement to a 60 percent rating, and no more, for diabetes mellitus type 2 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating greater than 30 percent for pancreatitis is denied. 

For the period prior to June 24, 2014, entitlement to a total disability rating based on individual unemployability due to service-connected disorders is granted, subject to the laws and regulations governing the award of monetary benefits. 



REMAND

In July 2011, VA denied entitlement to a rating greater than 30 percent for major depressive disorder. The Veteran disagreed with the decision and perfected this appeal. 

At his January 2016 hearing the Veteran and his spouse testified that he had panic attacks during the week. Additionally, his depression was reportedly getting worse since he was diagnosed with multiple myeloma.  

On review, the Veteran most recently underwent a VA mental disorders examination in June 2011. Considering his reports of worsening symptoms, as well as the length of time since the last examination, additional examination is needed. See 38 C.F.R. § 3.327 (2017). 

Updated VA records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2). 
Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in San Juan, Puerto Rico for the period from April 2016 to the present. All records obtained should be associated with the claims folder. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA psychiatric examination. The Veteran's VBMS and Virtual VA records must be available for review. In accordance with the latest worksheets for evaluating mental health disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected major depressive disorder. The examiner is advised that the Veteran is not service-connected for posttraumatic stress disorder and to the extent possible, symptoms related to that disorder must be differentiated. If the symptoms cannot be differentiated the examiner must so state and explain why.

A complete rationale must be provided for any opinion offered. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

4. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, implement corrective procedures at once.

5. Upon completion of the above requested development, readjudicate the issue of entitlement to a rating greater than 30 percent for major depressive disorder. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


